Citation Nr: 0514392	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002.  In March 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  


FINDING OF FACT

Bilateral hearing loss began with noise exposure during the 
veteran's active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records do not contain any audiometric 
findings.  Whispered voice and spoken voice hearing tests on 
the separation examination in May 1955 were normal.  

Nevertheless, service connection for hearing loss may be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The veteran contends that he developed hearing loss in 
service after exposure to gunfire while working as an 
artillery loader during his 31/2 years on board ship during his 
active duty in the United States Navy.  Service records show 
that the veteran was a seaman, and Naval personnel 
regulations indicate that performing as a loader would be 
consistent with the duties of a seaman.  The Board finds the 
veteran's detailed recollections regarding his inservice 
noise exposure provided at his March 2005 hearing to be 
credible.  Likewise, his statements that he did not sustain 
significant noise exposure in the course of post-service 
occupations and pastimes as a clerk, painter, custodian, 
carpenter, and artist, are credible.   

The veteran initially filed his claim for service connection 
for bilateral hearing loss in December 2000.  At this time, 
he also submitted a report from a private audiologist, dated 
in November 2000.  This report noted a history of decreased 
hearing in both ears, which started in military service.  
Speech audiology disclosed bilateral hearing, under the 
standards of 38 C.F.R. § 3.385.  The audiologist commented 
that the high frequency configuration, as well as the 
asymmetry, were both consistent with the acoustic trauma of 
artillery.  In addition, his poor word discrimination was 
thought to be consistent with the duration of the loss, as he 
did not begin using hearing aids until the phonemic 
regression was well advanced.  The examiner concluded that it 
was "at least as likely as not" that the veteran's hearing 
loss was a direct result of acoustic trauma suffered while on 
active duty as an artillery loader.  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See id.  If the evidence is in favor of 
the veteran, or if the determination is "too close to 
call," the "tie goes to the runner," and the veteran 
prevails.  Ortiz, 274 F.3d at 1365.    

In concluding that it was at least as likely as not that the 
veteran's hearing was due to inservice noise exposure, the 
private audiologist stated that the veteran's pattern of 
hearing loss was consistent with a noise exposure etiology.  
In addition, her comment that the hearing loss was also 
consistent with a duration since service tends to offset the 
negative weight of the many years that have elapsed since 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In view of this opinion, together with the veteran's credible 
testimony regarding inservice noise exposure, the evidence as 
to the issue of service connection for bilateral hearing loss 
is evenly balanced.  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's bilateral hearing loss began during his active 
duty.  The condition was incurred in service, warranting 
service connection.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In a letter dated in September 2001, prior to the 
rating action on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain specified different 
types of evidence.  Service medical records have been 
obtained, all potentially relevant evidence identified by the 
appellant has been received, and he testified at a hearing.  
In view of the outcome in this case, no further assistance, 
such as a VA examination, is needed, and the Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


